Detailed Action 
1. 	This office action is in response to communicated dated 08 January 2021 concerning application number 16/470,583 effectively filed on 18 June 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-4, 6-14, and 17-18 are pending and under consideration for patentability; and claims 5 and 15-16 have been cancelled. 

Response to Arguments
4. 	Applicant's arguments filed 08 January 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made with respect to Gibson in view of Lin within the updated text below.  
	 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-3, 8, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2016/0019283 A1) in view of Lin  et al. (US 2009/0099621 A1).
Regarding claims 1 and 13, Gibson teaches an apparatus and a method for monitoring cardio-respiratory function of a patient (respiration [0042]), the apparatus and method comprising: 
a sublingual sensor unit (oral device 200 [0042]) adapted to be positioned at sublingual vasculature of the patient's tongue (oral device can be mounted, worn, or implanted in a sublingual region of the tongue [0042]), to detect light from the sublingual vasculature and to generate a sensor output signal based on the detected light or sound (sensor for measuring signals such as light [0042]); and a processing unit adapted to receive the sensor unit output signal (processor for receiving detected data [0046]); 
wherein the processing unit is adapted to process the received sensor unit output in accordance with one or more data processing algorithms ([0055]); and
the sensor output signal comprising a cardio respiratory value of respiration rate ([0042]). 
Gibson does not explicitly teach wherein the processing unit is adapted to identify low-frequency variations in the sensor output signal to determine the cardio-respiratory value of the patient. 

Lin teaches wherein the processing unit is adapted to process the received sensor unit output in accordance with one or more data processing algorithms adapted to identify low-frequency variations in the sensor output signal to determine the cardio-respiratory value of the patient (detection of frequency drops or variations based on hyperventilation and hypoventilation [0008, 0016]), and 
wherein the cardio-respiratory value comprises a value of Cheyne Stokes Respiration ([0008, 0010,0016]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gibson’s oral device to measure low frequency to determine Cheyne Stokes Respiration, as taught by Lin. The benefit of this modification will allow for detecting irregular breathing patterns. 
	Regarding claim 2, Gibson teaches wherein the sensor unit is adapted to be aimed at the 10sublingual vasculature area on the bottom side of a patient's tongue, preferably in an area close to the base of the tongue (oral device can be mounted, worn, or implanted in a sublingual region of the tongue [0042]). 
	Regarding claim 3, Gibson in view of Lin suggests the apparatus of claim 1. Gibson teaches wherein the sensor unit is adapted to be positioned at, aimed at, or proximate the sublingual venous vasculature of 15the patient's tongue (oral device can be mounted, worn, or implanted on a sublingual region of the tongue [0042]). Gibson does not explicitly teach the sensor being preferably at a distance less than 1 cm from the 
	However, Gibson’s teachings would have led a person having ordinary skill in the art to suggest positioning the oral device to be at a distance less than 1 cm or 3 mm from the sublingual vein. The advantage of this suggested modification would allow for more accurate measurements from the sensor in the sublingual region. 
Regarding claim 8, Gibson teaches wherein the cardio-respiratory value is a respiration rate ([0042]).
Regarding claim 10, Gibson teaches a light source adapted to illuminate the patient's tongue (light emitting source [0037, 0040, 0042]).
Regarding claim 11, Gibson teaches a mouthpiece comprising: 
A mouthpiece unit adapted to be positioned, in use, in the mouth of a patient (device 200 can be “any device that is capable of being mounted or worn in the mouth” [0042]), and apparatus for monitoring cardio-respiratory function of a patient according to claim 1 (the device 200 senses respiration and can be mounted, worn, or implanted in a sublingual region [see claim 1 above, 0042]). 
Regarding claim 12, Gibson teaches wherein the sublingual sensor unit is adapted to be movable with respect to the mouthpiece unit (Applicant states that the sublingual sensor unit is located on the lower teeth portion of the mouthpiece so that the tongue can rest against the sensor [page 9 lines 31-34, page 10 lines 1-3]. Gibson teaches a movable mouth device, such as a retainer for the lower teeth [0042]. As applicant stated, the tongue naturally sits against the lower teeth and data is collected. 
Regarding claim 18, Gibson teaches a computer program product downloadable from a stored on a computer readable medium wherein the computer program product comprises computer program code instructions, which when executed by at least one processor, implement a method as claimed in claim 13 ([0036]). 

7. 	Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Lin et al., further in view of Lee et al. (US 2005/0065447 A1).
	Regarding claims 4 and 14, Gibson in view of Lin suggests the apparatus of claim 1. Gibson teaches a supplementary sensor module adapted to be positioned in the patient's mouth and comprising a sensor arrangement adapted to sense a value of temperature ([0042]). 
Gibson and Lin do not explicitly teach generating a supplementary sensor output signal based on the sensed values. 
The prior art by Lee is analogous to Gibson, as they both teach the use of blood measurements within respiration signals ([0062, 0086]).
Lee teaches generating a supplementary sensor output signal based on the sensed values (a respiratory waveform is generated based on respiration parameters and body temperature [0035]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gibson’s supplementary 
	Regarding claim 6, Lee teaches wherein the processing unit is adapted to receive the sensor output signal and the supplementary sensor output signal (the respiratory waveform containing temperature and respiration parameters is sent to a remote device programmer or computing device [0040, 0073]), to process the received sensor output signal in accordance with a data processing algorithm to determine a cardio-respiratory value of the patient (the respiratory waveform data is used to characterize a patient’s respiration status [0066, 0070]),
and to analyze the determined cardio-respiratory value in combination with the received supplementary sensor output signal to determine an indication of event occurrence (the respiration waveform can be monitored to indicate abnormal trends or a type of disordered breathing such as Cheyne-Stokes respiration [0066, 0070]).

8. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Lin et al., further in view of Heneghan et al. (US 2010/0204550 A1).
Regarding claims 7 and 17, Gibson in view of Lin suggests the apparatus of claim 1. Gibson and Lin do not explicitly teach wherein the data-processing algorithm is adapted to identify low-frequency variations in the range of 0.08-0.5 Hz.
The prior art by Heneghan is analogous to Gibson, as they both teach blood measurements within respiration signals ([0056]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gibson’s apparatus to comprise a low frequency range, as taught by Heneghan. The benefit of this modification will allow for classifying types of disordered breathing such as Cheyne-Stokes respiration based on the breathing frequency range. 

9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Lin et al., further in view of Massova (US 2018/0035932 A1).
Regarding claim 9, Gibson in view of Lin suggests the apparatus of claim 1. Gibson and Lin do not explicitly teach wherein the sublingual sensor unit comprises a photoplethysmography sensor.
The prior art by Massova is analogous to Gibson, as they both teach a mouthpiece used for physiological measurements ([abstract]).
Massova teaches the sublingual sensor unit comprises a photoplethysmography sensor ([abstract]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gibson’s apparatus with a photoplethysmography sensor, as taught by Massova. The benefit of this modification will allow for an alternate way to sense respiration parameters. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11. 	Due to the new grounds of rejection included in this office action, which were not necessitated by the Applicant’s amendments to the claims, this action has been made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792